Citation Nr: 1630342	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  92-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right leg varicose veins.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1971 to September 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 1999 rating decision (that continued a 20 peccant disability rating for the service connected varicose veins of the right leg, and denied TDIU) and a November 2011 Decision (that denied service connection for degenerative disc disease of the lumbar spine with herniated disc and scoliosis) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Initially, as concerns the Veteran's claim for TDIU, the Board notes that the Veteran and his mother testified before a decision review officer at a hearing in March 1992.  A transcript of the hearing is of record. 

In July 2002, the Board denied the Veteran's claim for a TDIU.  The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2003, the Court issued an Order vacating the Board's decision as to the claim for a TDIU and remanding the issue for further adjudication.  The Court revoked this Order in June 2004 and also issued a new Order vacating the Board's July 2002 decision and remanding the issue for further adjudication.

In March 2012, the Board again denied the Veteran's claim for a TDIU.  The Veteran subsequently appealed the Board's denial to the Court.  In an August 2013 Memorandum Decision, the Court vacated the Board's March 2012 denial of entitlement to a TDIU and remanded that claim to the Board for further proceedings consistent with the Court's Memorandum Decision.

The Board remanded the claim for a TDIU in November 2008, January 2010 and February 2011.  In April 2014, the Veteran's claims were remanded in order to afford him a hearing before the Board.  In October 2014, the Veteran's claims were remanded for further development; at that time, the TDIU claim was found to be intertwined with such matters.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.   A hearing transcript has been associated with the claims file.

In an October 2014 decision, the Board reopened the Veteran's claim for service connection for what was then characterized as a lower back disability and remanded the claim for further development. 

Regarding the matter of representation, the Board notes that the Veteran was originally represented in this matter by a private attorney, Ronald De Chant.  In January 2001, the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Disabled American Veterans.  Subsequently, in August 2002, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney Jeffrey J. Bunten.  The Board recognizes the change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  For the period prior to January 11, 2013, and subsequent to December 2, 2014, the Veteran's right leg varicose veins were not manifested by persistent edema, stasis pigmentation, eczema, or ulceration.

2.  For the period from January 11, 2013 to December 2, 2014, the Veteran's right leg varicose veins were manifested by persistent edema and stasis pigmentation or eczema, without intermittent ulceration. 

3.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of the Veteran's discharge from his honorable period of service.

4.  The Veteran's only service-connected disability is right leg varicose veins, currently evaluated as 20 percent disabling, and evaluated as 40 percent disabling from January 11, 2013 to December 2, 2014

5.  On June 22, 2010, VA's Compensation and Pension Service determined that an extraschedular evaluation was not warranted.  

6.  For the period subsequent to June 22, 2010, factors warranting a referral for TDIU on an extraschedular basis are not present. 


CONCLUSIONS OF LAW

1.  For the period prior to January 11, 2013 and subsequent to December 2, 2014, the criteria for an increased rating in excess of 20 percent for varicose veins of the right lower extremity have not been.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2015).

2.  For the period from January 11, 2013 to December 2, 2014, the criteria for a rating of 40 percent for varicose veins of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

3.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  For the entire period on appeal, the criteria for establishing entitlement to TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds that the development requested in each of the Board's five previous remands has been accomplished.  In November 2008, in response to the June 2004 order from the Court, the Board remanded the Veteran's TDIU claim in order to provide him with adequate notice of the criteria that governed his claim.  Such a letter was sent in December 2008.  In January 2010, the Board remanded the Veteran's claim for TDIU so that the agency of original jurisdiction (AOJ) could develop the claim and, if necessary, refer it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. 
§ 4.16(b) and § 3.321(b).  The AOJ subsequently referred the claim to the Director, who authored an opinion in June 2010.  

In its February 2011 remand, the Board noted that in October 2010, VA received a statement from the Veteran in which he claimed service connection for residuals of an injury to the mouth.  The Board stated that as a claim of entitlement to a TDIU is based upon consideration of all of a veteran's service-connected disabilities, and the TDIU claim was inextricably-intertwined with the pending claim for service connection.  Thus, it must be adjudicated prior to an appellate decision on the TDIU issue.  The Board directed that the Veteran's claim for service connection for residuals of an injury to the mouth be adjudicated, followed by adjudication of his claim for TDIU. 

However, a June 2011 deferred rating decision indicated that the Veteran provided a statement to VA in January 2011 which explained was not seeking service connection for the residuals of an injury to the mouth; rather, he was seeking dental treatment for a tooth injured in service.  He requested replacement of a cap on a tooth which he asserted had been damaged in service.  

Under the circumstances, to the extent that the Veteran appeared to have initially filed a claim for compensation for an injury to his mouth, such a claim has since been withdrawn.  See 38 C.F.R. § 20.204(b) (2015).  Thus it follows that the unadjudicated claim for dental treatment is not intertwined with the TDIU issue.  Therefore, the basis for the Board's February 2011 remand is no longer an issue, and a remand for compliance with the Board's February 2011 instructions is therefore not warranted.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  

In April 2014, the Board remanded the Veteran's claims for service connection for a lumbar spine disability and an increased rating for varicose veins, for the purpose of arranging for a videoconference hearing before a VLJ.  At that time, the claim for TDIU was found to be inexplicably intertwined and remanded as well.  As noted above, a videoconference hearing before the undersigned VLJ took place in July 2014Finally, in October 2014, the Board remanded the Veteran's claims, to provide him with a VA examination of his varicose veins, which he alleged had worsened, and of his lumbar spine.  In December 2014, the Veteran underwent such examinations.  

The Board finds that there has been substantial compliance with the instructions of its December 2012 and June 2013 remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Furthermore and as noted in the Introduction, in July 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the July 2014 hearing, the undersigned noted the issues then on appeal.  Additionally, the undersigned also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  Id at 497.  

Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining VA examinations, and a remand requesting such development was promulgated.  As noted above, there has been substantial compliance with the directives of the remand and, as such, nothing gives rise to the possibility that evidence has been overlooked with regard to the claim remaining on appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c) (2) nor has identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to these issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.

Increased Disability Rating

Background

Service connection for right leg varicose veins was granted in a September 1974 rating decision with an initial 10 percent evaluation assigned.  Following a three-month period in which the disability was rated at 100 percent, the Veteran's right leg varicose vein disability has been rated at 20 percent disabling since November 1977.  As noted above, the Veteran filed a claim for an increased rating in June 2011, asserting that his right leg varicose veins condition had worsened, and a higher disability rating was warranted.  The Board notes that, as this rating has been in effect for more than 20 years, such rating is protected and may not be reduced except by showing that such rating was based on fraud.  See 38 C.F.R. § 3.951(b)(2015).

Laws and Regulations

Under 38 C.F.R. § 4.104 , Diagnostic Code 7120, a 20 percent rating is assigned for varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent evaluation is assigned for varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is assigned for varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating where there is evidence of varicose veins with massive, board-like edema with constant pain at rest. 

A Note under the revised Diagnostic Code 7120 states that these evaluations are for involvement of a single extremity.  If more than one extremity is involved, evaluate each extremity separately and combine (under § 4.25) using the bilateral factor (§ 4.26) if applicable.

Facts and Analysis

A VA examination was performed in October 2011.  At that time, it was noted that the examiner did not review the Veteran's claims file.  The Veteran reported a tight feeling in his leg when walking, causing him to stop walking and start again.  He indicated some weakness in the right leg.  On examination, four short varicose veins were noted.  Otherwise, the Veteran's right leg was clear of the condition.  The examiner found the veins to be asymptomatic, visible and palpable.  At that time, the Veteran was not using compression hosiery for relief of symptoms.  The examiner found that the Veteran's right leg did not exhibit any incipient stasis, pigmentation or eczema.  There was no swelling of the right leg, nor any ulceration.  There was no pain at rest.  The Veteran had normal function of the leg, with no other pertinent physical findings, complications, conditions, signs or symptoms related to varicose veins.

In a March 2012 statement, the Veteran's attorney disagreed with the adequacy of the October 2011 examination, in that the examiner did not review the Veteran's claims file and that he indicated the Veteran did not wear compression stockings to treat his condition when in fact he did.  Subsequently, a VA examination was performed in January 2013.  At that time, the VA examiner noted that the Veteran had never had thrombosis or infective/inflammatory phlebitis, ulcerations or severe stasis skin changes.  The Veteran had some pain consistent with venous circulatory changes, but the examiner noted that he also had chronic lumbar and right lower extremity pain from non-surgical lumbar radiculopathy.  He noted that past neurology and orthopedic exams showed some weakness in the right lower extremity, but that most recent neurology exam in December 2011 revealed decreased reflexes and some sensory loss and no motor deficits.  The examiner noted chronic neuropathic pain of the hands and feet, related to a course of chemotherapy.  All of these findings, the examiner noted, were unrelated to venous disease.   

The examiner found that the Veteran did not require chronic diuretic therapy for a venous condition, using only knee-high compression hose daily for therapy and to help pain.  There was no history or symptoms of any arterial disease and at his most recent medical appointments, the Veteran was found to have no right leg edema or tenderness on exam.  

The Veteran reported experiencing pain in his back which radiated down his legs to his feet.  He indicated a burning pain from his veins, in the right leg, with mild tenderness to palpation.  The Veteran did not take medication for the pain, denied focal redness or hard knots/cords, and swelling localized to that area of his leg.  He denied throbbing or aching pain unique to the right lower extremity when standing or walking; rather, both lower extremities hurt equally when undertaking such activity.  The Veteran reported mild bilateral ankle swelling almost daily, which he treated by elevating his legs when sleeping.  

On examination, the diagnosis of varicose veins was confirmed.  The examiner found that the Veteran experienced aching and fatigue in the right leg after prolonged standing or walking; persistent stasis pigmentation or eczema; and intermittent edema of the right leg.  The Veteran's symptoms were relieved by compression hosiery.  The examiner found no history of amputation due to a vascular condition and no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation.  The examiner found that the Veteran's right thigh was nontender, with no palpable or visible varicose veins or pigment abnormalities, other than a surgical vein scar which was flat, mobile, nontender, without keloid or induration.  The right knee was not swollen, red or tender except for some very mild tenderness related to some visible varicose veins.  There was no edema or tenderness in the Veteran's right ankle.  There was mild macular hyperpigmentation of the right leg, without thickening or plaques, erythema or tenderness, or brawny or pitting edema.  There was some mild tenderness of the medial calf, as well as a slightly tender varicose vein.  

The examiner concluded that the Veteran's service-connected varicose vein disability would not affect his ability to work. 

During the July 2014 Board hearing, the Veteran reported that he experienced swelling in both of his legs and wore support stockings to treat his varicose veins.  He reported constant pain in his right leg, and that he used a cane to walk.  The Veteran indicated that he had to elevate his legs multiple times a day.  He described the skin on his right leg as dark in color, with some tenderness.  

In response to the Board's October 2014 remand, the Veteran underwent a VA examination in December 2014.  At that time, the examiner confirmed the Veteran's 1974 diagnosis of varicose veins.  However, the examiner concluded that the Veteran was not experiencing any symptoms of varicose veins at that time.  He noted the use of compression stockings to treat the condition; however, once they were removed for the examination, there was no evidence of varicose veins or edema present.  The examiner found the Veteran's right leg to be normal on examination, even after affording a prolonged period of time without compression stockings.  The examiner acknowledged the Veteran's history of superficial varicose veins of the right leg, but found that they were not present on examination and were without residuals.  He also concluded that the Veteran's condition would not impact his ability to work. 

Based on the evidence above, the Board finds that, for the period prior to January 11, 2013 and after December 2, 2014, the Veteran's varicose veins of the right leg do not meet the criteria for a higher disability rating.  The October 2011 VA examination report reflects the Veteran experienced pain and weakness, and that his symptoms were relieved by rest.  There was no incipient stasis, pigmentation, eczema or swelling found upon examination.  The December 2014 examination showed no evidence of varicose veins at that time.  Therefore, without evidence of persistent edema and stasis pigmentation or eczema, or any intermittent ulceration, a higher rating of 40 percent is not warranted.  For the period subsequent to December 2, 2014, the Veteran's varicose vein disability was asymptomatic; however, as noted above, he has been in receipt of the 20 percent rating for the disability since November 1977. Therefore this rating, which has been in effect for more than 20 years, is a protected rating, and cannot be reduced, except upon a showing of fraud on the part of the Veteran, or other circumstances not present in this case.  See 38 C.F.R. § 3.951(b).  

For the period extending from January 11, 2013 to December 2, 2014, the Board finds that the criteria for a higher rating for a right leg varicose vein disability have been met.  Specifically, the January 2013 VA examiner found that the Veteran's disability was manifested by persistent edema and stasis pigmentation or eczema, without intermittent ulceration.  The Veteran reported at the July 2014 hearing that he experienced edema and a change in pigmentation on his right leg.  The Veteran is competent as a lay person to observe varicose veins and associated symptoms because they are within the scope of that which he can perceive with his senses.  See 38 C.F.R. § 3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Veteran's reports are credible because they are consistent with the January 2013 VA examiner's findings of stasis pigmentation or eczema. 

A rating in excess of 40 percent is not warranted for this period, as the evidence does not show that the Veteran has persistent ulceration.  Specifically, the Veteran has never reported that his ulceration was persistent, and moreover the January 2013 VA examiner found no ulceration.  Further, no evidence of massive board-like edema with constant pain at rest attributed to the effects of varicose veins is of record. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Here, the applied rating criteria adequately contemplate the severity and symptoms of the Veteran's varicose vein disability, such as persistent edema, ulcerations of the skin, eczema and a change in pigmentation.  Symptoms associated with decreased reflexes and some sensory loss as well as neuropathic pain of the feet were found to be related to a course of chemotherapy and unrelated to venous disease.  The rating criteria are therefore adequate to evaluate the Veteran's varicose vein disability and the symptoms associated with this disease; referral for consideration of an extraschedular rating is not warranted.



Service Connection

Background

The Veteran contends that his current lumbar spine disorder was the result of an in-service injury.  He asserts that, following a forced march, he removed his pack and lost his balance.  He then fell 8 to 12 feet onto a boulder, injuring his back, leg and thigh.  The Veteran contends that his current back disability is a result of that in-service injury.

In March 2000, the AOJ denied the Veteran's petition to reopen a previously-denied claim of entitlement to service connection for a lumbar spine disorder.  As noted above, the Board reopened the Veteran's claim for service connection in an October 2014 decision.  

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Facts and Analysis

The service treatment records reflected the Veteran's complaints of a tender left flank after falling on his side and an impression of a lumbosacral strain in November 1971 as well as complaints of low back pain in May 1972.  An August 1974 service discharge examination made no findings with regards to the Veteran's spine.  

Post-service treatment records contain an October 1974 VA examination which reflects a diagnosis of "back injury by history, symptomatic, with no abnormal physical findings."  A February 1975 VA examination reflected a diagnosis of a "history of fall and injury to the back with no significant abnormal findings" except for minimal scoliosis in the upper lumbar area.  A February 1975 VA lumbar X-ray noted scoliosis.    

VA treatment records from throughout the appeal period show numerous complaints of, and treatment for, lower back pain.  None of the records, however, opine on a link between such pain and the Veteran's in-service injury. 

In November 2011, the Veteran underwent a VA orthopedic examination.  The examiner noted the Veteran's in-service fall in June 1974, after which he was evacuated from the field, hospitalized and placed on no duty.  After service, the Veteran held a number of jobs, some of which he lost due to his back condition.  The examiner recounted multiple entries made in the Veteran's records, detailing treatment for back pain.  At the time of the November 2011 examination, the Veteran reported severe back pain, to include right buttock pain and numb toes.  The Veteran indicated that the pain was felt constantly in the low back and low lumbar area.  He used a cane to ambulate at that time.  

On examination, the Veteran's lumbar spine range of motion was measured.  There was no change in motion after repetitive motion testing.  Motion was accompanied by pain, fatigability, weakness and a lack of endurance.  X-ray testing showed anterior spur formation at L4-5 but no significant disk space narrowing.  Facet arthrosis was noted at L4-5.  The Veteran's sacroiliac joints were normal.  The examiner diagnosed the Veteran with degenerative disk disease of the lumbar spine.  

On the question of nexus between the in-service fall and the Veteran's back disability, the examiner concluded that the in-service injury did not cause or contribute to the Veteran's current disability.  As rationale, he noted that there were complaints of back pain while in service, and that the 1974 fall produced a leg injury as well as "complaints of low back pain," but that there was no record of back problems from 1974 until 1998, other than a single mention in 1980, when the Veteran was working.  

In a March 2012 letter, the Veteran's representative challenged the sufficiency of the examiner's conclusion.

In July 2014, the Veteran testified at a Board hearing.  At that time, he indicated that he was experiencing back pain at the time of discharge, and was diagnosed with a herniated disc in 1998.  

In December 2014, in response to the Board's October 2014 remand, the Veteran underwent another VA back examination.  At that time, the examiner diagnosed a lumbosacral strain, with an onset date of 1974.  The Veteran indicated no flare-ups or functional loss.  Range of motion measurements showed forward flexion at 80 degrees, extension to 30, and right lateral flexion to 25.  All other measurements were normal.  There was no pain noted on examination.  Repetitive use testing showed no additional loss of function or range of motion. There was no guarding or muscle spasm.  Muscle strength testing and reflexes were normal. Muscle atrophy, radiculopathy and ankylosis were absent.  It was noted that the Veteran used a cane to ambulate, mostly for balance.  Imaging tests showed arthritis, and the examiner noted that x-rays taken in 1974 and 1975 did not show any arthritic changes or other abnormalities.  Therefore, he concluded, any arthritic changes developed after the Veteran's period of service. The examiner found that the Veteran had a mild lumbar strain, fully recovered with no residuals at the time of his discharge from service. 

The examiner, who had been instructed to discuss the Veteran's scoliosis, found that the condition was not evident upon exam.  He addressed the 1974 and 1975 x-rays which indicated scoliosis and found that there was evidence of minimal scoliosis which was not clinically significant and would have been present since birth.  No other back abnormalities were were evident in the x-rays. 

On the question of nexus, the examiner concluded that the Veteran's chronic back pain was less likely than not incurred in, or caused by, the in-service injury.  As rationale, he explained that the Veteran's in-service lumbar sprain in 1974 resolved after a period of rest, and that x-rays taken later in service and immediately thereafter showed no back abnormalities.  Therefore, the Veteran's current back condition was not due to his military service.  

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge in September 1974.  In addition, while the Board previously accepted the Veteran's statement as to an in-service injury and a continuity of symptomatology as true, there is no evidence that such complaints have later been linked to a diagnosis of arthritis in the first post-service year.  As such, presumptive service connection is not warranted for arthritis.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Moreover, based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  While the evidence of record shows that the Veteran has a currently diagnosed lumbar spine disorder, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the November 2011 examiner concluded that the Veteran's lower back disability was not related to his in-service injury.  However, his rationale for such a conclusion-that there was no record of back pain from 1974 to 1998-fails to take into consideration the Veteran's reported history of back pain.  An examination is inadequate when the examiner does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In addition, the Veteran's VA treatment records indicate a July 1976 complaint of low back pain.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Therefore, this opinion is being afforded no probative weight on the question of nexus. 

By contrast, the Board places great probative weight on the December 2014 VA examiner's opinion that the Veteran's lumbar spine disorder was less likely than not related to service as there was no evidence to support such a nexus and the Veteran's in-service injury had healed by the time of discharge.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  No contrary medical opinion is of record.

The Board notes that the Veteran has generally contended that his current lumbar spine disorder is related to his in-service injury.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is competent to describe his in-service injury and a continuity of symptomatology, which the Board has accepted as true.  However, as to the etiology of the lumbar spine disorder, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of degeneration of the lumbar spine involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran regarding the etiology of his lumbar spine disorder to have little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinion of the December 2014 VA examiner, who has the necessary training and medical knowledge to competently speak to the issue at hand, is highly probative. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service back injury and his current lumbar spine disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include his in-service injury and the current nature of his lumbar spine disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

Consequently, the Board finds that the Veteran's lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of the Veteran's discharge from service and, therefore, service connection for such disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


TDIU

Background

The Veteran's service treatment records show treatment for right knee and back symptoms after a fall in 1974, with findings that included right popliteal-area varicosities.  The impressions were possible phlebitis, possible deep hematoma secondary to rupture, and mild secondary popliteal nerve irritation.  Following separation from service, private treatment reports, dated in 1977, show that he underwent vein stripping and multiple ligation following complaints of right leg pain.  The postoperative diagnosis was varicose vein popliteal region, right.  

In subsequent reports, the Veteran stated that he had not worked since 1988 due to physical disability.  A private report, dated in 1991, noted slight swelling, with no evidence of ulceration or chronic stasis dermatitis.  A private venous Doppler study, dated in 1993, notes that the results were negative for deep venous obstruction.  Thereafter, the Veteran reported leg pain and swelling.  A private report, dated in March 1997, noted that there was no history of embolic phenomenon, and diagnosed post-phlebitic syndrome.  A decision of the Social Security Administration (SSA), dated in June 1991, shows that the Veteran was disabled as of January 1984, essentially due to "severe postphlebitic syndrome."  

In August 1991, the Veteran filed his claim.  In November 1991, the AOJ denied the claim.  The Veteran has appealed.

Laws and Regulations

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  

In this case, the Veteran is service connected for varicose veins of the right leg, which is rated at 20 percent.  He is not service connected for any other disability.  Under VA regulations, his 20 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  Therefore, at no time has the Veteran met the minimum schedular requirements for TDIU, and the only basis for the assignment of a TDIU is on an extraschedular basis.  38 C.F.R. § 4.16(a) (2015).

Entitlement to a total rating on an extra-schedular basis may be granted in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. 
§ 4.16(b).  The Court has held that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to Director, Compensation and Pension Service, for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The threshold determination concerning extraschedular consideration is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun, supra.  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose, supra.

The issue before the Board involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a TDIU.  Id.  The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.

Facts and Analysis

In July 2000, the AOJ granted a nonservice-connected pension.  The AOJ noted that the Veteran had not worked since 1988.  His last job was in apartment maintenance.  His disabilities were noted to include a low back disability, a bilateral foot disorder, and residuals of a right leg injury with tendonitis.  He was noted to be receiving Social Security Disability payments.  

The medical evidence dated during the time period on appeal consists of VA examination reports and progress notes, and non-VA reports, dated between July 1998 and June 2015.  See 38 C.F.R. § 3.400(o)(2) (2015).  This evidence is summarized as follows:

A November 1988 decision by the State of Missouri Division of Employment Security (MDES) found that the Veteran was qualified for benefits through that agency.  The decision described the Veteran's inability to continue to perform work as a janitor at an apartment complex, due to his swollen and painful leg.  The leg condition was found to have worsened as the Veteran continued to work, and that he treated the condition by elevating his leg.  As he was unable to perform such treatment on a regular basis while at work, the Veteran voluntarily left his position.  MDES found that the Veteran's medical condition was worsened by his work, and that he had good cause to voluntarily leave his employment.  

In a June 1991 determination by SSA, the Veteran was found to be disabled as of September 1982.  The decision cited the Veteran's severe postphlebitic syndrome, and indicated that he was unable to sit, stand or walk for a prolonged period of time.  

An October 1991 VA examination report revealed that the Veteran complained of right leg pain and numbness which prevented sitting for any period of time.  He wore supportive stockings from ankle to thigh.  On examination, gait was normal.  The examiner was unable to palpate the popliteal arteries; femoral pulses were +3 and equal bilaterally.  Dorsalis pedal pulses were +2 and equal bilaterally, and tibial pulses were +1 and equal bilaterally.  There were no ulcers or discolorations.  Gross sensory and motor functions were intact.  The diagnoses noted a history of post-phlebitic syndrome, and that the Veteran was symptomatic and had functional impairment.  An associated neurological consultation report shows that the Veteran complained of right leg numbness and coldness, as well as right thigh pain.  On examination, healed surgical scars were noted over the right thigh, right ankle, and mid-upper right calf.  Sensation was intact.  There was no loss of motor power in any extensors or flexors.  Gait was normal.  The diagnosis was sympathetic causalgia, borderline right lower extremity.  

A VA examination report, dated in September 1994, indicated that the Veteran complained of right leg pain.  On examination, dorsalis pedal pulses were +2 bilaterally, and posterior tibial pulses were +2 bilaterally.  The Veteran was wearing compression stockings.  There were no ulcerations or edema.  He appeared to have a good arterial blood supply and normal function.  Venous studies from August 1994 were noted to show a small amount of valvular incompetency and the interpretation was normal spontaneous phasic and augmented flows in the deep veins of both lower extremities, with some mild venous insufficiency of the right lower leg.  The opinion of the vascular team was that the Veteran has "a very mild degree" of venous insufficiency, and that it was "really asymptomatic."  The most likely cause of his chronic pain was either neurological or orthopedic.  An addendum noted 1+ superficial varicosities, primarily over the popliteal and lateral popliteal area and the medial malleolar of the right leg.  

An August 1999 VA examination report showed that the Veteran complained of right leg pain, numbness, and weakness which were aggravated by walking or standing for long periods of time.  On examination, there was no dermatitis or stasis pigmentation changes.  Range of motion in the leg was normal; the Veteran ambulated with a slight limp which became more pronounced upon distance.  An MRI was noted to show L4-5 herniation.  The report noted varicose veins with intermittent edema and beginning statis pigmentation of the right calf, and that it was more likely than not that his persistent pain and numbness is not related to his varicose veins, but to his L4-5 disc herniation, and it was "therefore less likely than not that the varicose veins are related to his inability to work."  

In a May 2000 VA examination report, the Veteran reported that he had been unemployed for the last 12 years because he was unable to do a lot of walking.  He used a cane on his left side, which the examiner noted seemed inconsistent with his reported right-sided pain.  The examiner further noted that the Veteran's limp alternated between his right and left legs.  There was only evidence of superficial varicosities in the right popliteal area, and no evidence of atrophy or weakness.  The diagnosis noted mild varicosities of the right popliteal area.  

A May 2009 VA examination report, indicated that the Veteran was still unemployed.  He complained of "prickling" in his right lower extremity, and said that he elevated his leg for relief.  He reported pain after 15 to 30 minutes of standing or walking.  The Veteran denied having scleral therapy or injection, but reported a history of vein-stripping on one occasion in 1977.  The examiner noted that there was no deep venous thrombosis, and that he was not on anticoagulation therapy.  On examination, the Veteran was independently ambulatory.  There was some cramping of the right calf upon squatting, crouching, using stairs, and some postural maneuvers.  The Veteran's right calf was 0.5 inch larger than the left.  The widest vein was 7 mm. (millimeters) in width and 4 cm. in length; it traversed the popliteal fossa.  A circular area of about 6.5 cm. encompassed the veins.  There were spider varicosities scattered throughout the posterolateral proximal aspect of the right leg.  The distal third of the right leg had duskiness consistent with chronic venous stasis, but no open ulcers.  There was minimal pain upon compression of the calf.  There was a slight right-sided limp.  The diagnosis noted varicosities of the right lower extremity, especially at the popliteal fossa secondary to blunt trauma during service, and cutaneous changes consistent with chronic venous insufficiency of a mild degree to the right lower extremity.    

In an October 2011 VA examination report, the Veteran complained that he had right leg aching, fatigue, and weakness, upon prolonged standing and walking.  He said that he sometimes had to stop at work, and then start again.  On examination, there were four short varicose veins in the right popliteal fossal; the longest on was approximately three centimeters (cm.), and the average width of the varicose veins was 0.5 cm.  The examiner stated that the varicose veins were "asymptomatic and are visible and palpable."  There were no symptoms, to include pain, at rest.  The right leg had no incipient statis, pigmentation, or ulceration.  There was normal function in all extremities, with no other physical findings, complications, or conditions due to varicose veins.  The examiner indicated that there was no functional impact due to the Veteran's varicose veins.  

A VA spine examination report, dated in November 2011, shows that the Veteran was diagnosed with degenerative disc disease of the lumbar spine, with magnetic resonance imaging evidence of L4-5 disc herniation, and right lower extremity radiculopathy. 

In a VA examination report, dated January 2013, the Veteran reported back pain which radiated down his legs to his feet, as well as a burning pain from his veins, in the right leg, with mild tenderness to palpation.  He denied throbbing or aching pain unique to the right lower extremity when standing or walking; rather, both lower extremities hurt equally when undertaking such activity.  The Veteran reported mild bilateral ankle swelling almost daily, which he treated by elevating his legs when sleeping.  On examination, the diagnosis of varicose veins was confirmed.  The examiner found that the Veteran experienced aching and fatigue in the right leg after prolonged standing or walking.  The Veteran did not require chronic diuretic therapy for a venous condition, using only knee-high compression hose daily for therapy and to help pain.  The examiner concluded that the Veteran's service-connected varicose vein disability would not affect his ability to work. 

In July 2014, the Veteran testified at a Board hearing.  At that time, the Veteran indicated that he had a 9th grade education and had not worked since 1988.  He testified that he usually worked as a laborer but was no longer able to, due to the amount of standing, lifting and walking required.  He stated he was unable to maneuver and stay on his feet, and perform the actions of such employment, because of his "back and legs," to include the swelling in his leg which required him to elevate the appendage multiple times during the workday. 

A VA examination report dated December 2014 confirmed the Veteran's diagnosis of varicose veins, dating to 1974.  At the time of the examination, the Veteran was asymptomatic for the condition.  The examiner noted the use of compression stockings to treat the condition; however, once removed, there was no evidence of varicose veins or edema.  The examiner found the Veteran's right leg to be normal on examination, and concluded that the Veteran's condition would not impact his ability to work.

The claims file includes a large number of VA progress notes, the vast majority of which show treatment for disorders other than the Veteran's service-connected disability, such as a herniated disc and a liver disorder.  An August 1998 electromyogram was within normal limits.  A November 1998 VA report notes complaints of chronic right leg pain and weakness "which affects [the Veteran's] ability to do manual labor."  The report notes varicosities which had changed little since the 1980s, that the Veteran's complaints of chronic radiating pain from his hip to his knee were not consistent with venous or arterial disease, and that they were more consistent with radiculopathy.  A September 1999 report noted 5/5 strength in the lower extremities and that gait was within normal limits.  A January 2007 report noted that there was no significant arterial insufficiency in either lower extremity.  A July 2008 statement from C.C., P.A.-C, stated that the Veteran was undergoing treatment for hepatitis C and hepatocellular cancer, that he cannot maintain any meaningful employment, and that he was totally and permanently disabled.  A November 2008 report noted a history of a bilateral ankle injury in August 2008, after the Veteran slipped while mowing the lawn.  This report also stated that he had bilateral pes planus.  In January 2009, he was fitted with shoes in the orthotics section.  A September 2010 report indicates that the Veteran was provided with support hose.  A May 2013 report shows the Veteran was seen for severe leg pain, at which time his veins were evaluated and no arterial insufficiency was noted.  An additional note from May 2013 showed the Veteran experienced varicose veins on his right leg, which were found to be unrelated to the pain he experienced in his legs.  Such pain was likely due to the Veteran's back.  Reports from September 2014, February 2015 and June 2015 indicate compression stockings were ordered.  

An advisory opinion from VA's Compensation and Pension Service, dated in June 22, 2010, shows that the AOJ had been directed to seek the opinion in a January 2010 Board remand.  The opinion notes the following: the Veteran last worked in June 1988.  A 1998 VA report indicated that the Veteran's complaints of right leg pain were not due to any neurological impairment.  The examiner stated that his subjective complaints were totally independent of objective evidence of disease.  An August 1998 electromyogram was within normal limits.  A 1999 VA report notes that the Veteran's complaints of right leg pain were due to a low back condition.  There was no evidence to show that the Veteran had been declared unfit for any type of employment consistent with his education and occupational experience as a result of his service-connected disability.  A 20 percent rating was in effect for the Veteran's varicose veins, the criteria for a higher rating had not been met, there was no evidence of hospitalization since the Veteran's 1977 vein-stripping operation, and his symptoms had not resulted in an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of regular scheduler standards.  The schedular evaluation assigned was determined to effectively contemplate the Veteran's level of disability and symptomatology.  Although there was evidence that the Veteran had received Supplemental Security Income beginning in March 2000, no evidence of entitlement to SSA benefits was currently found.  The Compensation and Pension Service determined that an extraschedular evaluation was not warranted.  

Based on the evidence of record, the Board finds that the claim must be denied.  At no time has the Veteran met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis.  In this regard, the evidence dated before and after the June 2010 Compensation and Pension Service advisory opinion does not show any hospitalization for service-connected symptoms, other than on one occasion in 1977.  On June 22, 2010, VA's Compensation and Pension Service determined that an extraschedular evaluation was not warranted.  Overall, the medical evidence shows a number of complaints of symptoms that include pain and swelling in the right lower extremity, however, the Veteran is shown to have disorders for which service connection is not currently in effect that include a herniated disc with right lower extremity radiculopathy.  The medical evidence repeatedly indicates that his right leg symptoms are primarily due to his nonservice-connected low back disorder.  In addition, the Board notes, in the July 2008 letter from C.C., which indicated the Veteran could not maintain any meaningful employment and was totally and permanently disabled, did not attribute such findings to the Veteran's varicose vein disability.  

With regard to the evidence dated after the Compensation and Pension Service's June 2010 decision, the October 2011 VA examination report shows that on examination, there were four short varicose veins in the right popliteal fossal; the longest on was approximately three cm., and the average width of the varicose veins was 0.5 cm.  The examiner stated that the varicose veins were "asymptomatic and are visible and palpable."  There were no symptoms, to included pain, at rest.  The right leg had no incipient statis, pigmentation, or ulceration.  There was normal function in all extremities, with no other physical findings, complications, or conditions due to varicose veins.  In the January 2013 VA examination, the Veteran reported aching and fatigue in the right leg after prolonged standing or walking, but did not require chronic diuretic therapy for a venous condition, using only knee-high compression hose daily for therapy and to help pain.  The examiner concluded that the Veteran's service-connected varicose vein disability would not affect his ability to work.  The December 2014 examiner found no evidence of varicose veins or edema at that time; as such, he also concluded that the Veteran's condition would not impact his ability to work. 

As for the 1988 MDES report, which indicated that the Veteran voluntarily left work due to swelling and pain in his right leg, the Board notes that such a finding does not mean that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disability.  Rather, it indicates that the Veteran could not perform maintenance work due to problems with his right leg.  As noted above, the Veteran's leg pain has been repeatedly found to be due to neurological symptoms tied to his lower back.  That he left work voluntarily in 1988, due to such symptoms, is not probative evidence that his service-connected varicose veins prevent him from substantially gainful employment.

The finding of the SSA in June 1991 that the Veteran was disabled is also not probative evidence that he is unable to follow a substantially gainful occupation due to his service-connected disability.  In this regard, SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA); White v. Principi, 243 F.3d 1378, 1380-81 (Fed. Cir. 2001) (discussing differences between SSA's criteria and VA's criteria for determining disability).  Therefore, disability determinations made by SSA are in no way binding on VA.  The criteria for obtaining disability benefits through the SSA are different than those for establishing entitlement to total disability compensation benefits through VA, involving an entitlement program governed by an entirely different set of laws and regulations.  While SSA determinations regarding unemployability and disability may be relevant in VA disability determinations, a finding by SSA of disability does not mandate that VA automatically confer its own finding of total disability.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (the fact that SSA has ruled that a veteran is disabled, under SSA law, does not establish that veteran is permanently and totally disabled for purposes of VA laws and regulations); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

That the Veteran was found to be disabled by SSA is to be taken into consideration when determining eligibility to TDIU; here, the Board has done just that.  However, the evidence repeatedly shows that the Veteran's leg pain, which prevented him from maintaining his past employment and which he asserts keeps him from finding current employment, is not due to his service-connected disability.  In an August 1999 VA examination, it was determined that the Veteran's pain and numbness were not related to his varicose veins.  A September 1994 examination found chronic pain was due to neurological or orthopedic causes.  VA notes from November 1998 show pain of a radiculopathic nature.  A May 2013 VA note indicated the Veteran's pain was due to issues with his back.  The Board notes that, in determining whether a Veteran is entitled to a TDIU, his or her non service-connected disabilities may not be considered.  38 C.F.R. § 4.19.  Here, multiple medical professionals, as well as VA examiners when prompted, have repeatedly concluded that the Veteran's varicose veins-the only disability for which he is service connected-would not impact his ability to work.  

The mere fact that the Veteran has not sustained long-term employment since 1988 is not synonymous with an inability to maintain substantial gainful employment at other occupations.  The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of a service-connected disability, not whether the Veteran can find employment.  Here, the greater weight of the probative evidence is clearly against finding that the Veteran is unable to do so by reason of his service-connected varicose vein disability. 

Given the foregoing, as of June 22, 2010, the severity of the Veteran's service-connected disability is not shown to be so severe as to render his schedular evaluation inadequate, and to warrant yet another referral.  Thun, supra.  The Board therefore finds that as of June 22, 2010, there is no basis to refer this case for referral for consideration of an extraschedular rating.  

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the Veteran's claim, such rule is not for application in this case.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra. 


ORDER

Entitlement to a rating in excess of 20 percent for right leg varicose veins for the period prior to January 11, 2013 and after December 2, 2014, is denied.

Entitlement to a 40 percent rating for right leg varicose veins for the period from January 11, 2013 to December 2, 2014, is granted. 

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to a TDIU is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


